Exhibit 10.8

CLOSING TABLE COPY

Loan No. ML RX0584-T1

FIRST SUPPLEMENT
TO THE MASTER LOAN AGREEMENT

          This FIRST SUPPLEMENT TO THE MASTER LOAN AGREEMENT (as the same may be
amended, modified, supplemented, extended or restated from time to time, this
“First Supplement”), is entered into as of January 4, 2008, between COBANK, ACB
(“CoBank”) and HUTCHINSON ACQUISITION CORP. (the “Borrower”), and supplements
that certain Master Loan Agreement, dated as of even date herewith, between
CoBank and the Borrower (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “MLA”). Capitalized terms used and
not otherwise defined in this First Supplement shall have the meanings assigned
to them in the MLA. The parties hereto contemplate that immediately upon the
closing of the MLA and this First Supplement, the Borrower will merge with and
into Hutchinson Telephone Company (“Hutchinson I”), with Hutchinson I being the
survivor of such merger and having all rights and obligations of the Borrower
pursuant to the terms of the MLA and this First Supplement.

          SECTION 1. The Term Loan. On the terms and conditions set forth in the
MLA and this First Supplement, CoBank agrees to make a loan to the Borrower (the
“Loan”), by means of a single advance, on the Closing Date (as defined in
Section 3 of this First Supplement) in an aggregate principal amount not to
exceed $29,700,000 (the “Commitment”). Under the Loan, amounts borrowed and
later repaid or prepaid may not be reborrowed.

          SECTION 2. Purpose. The proceeds of the Loan shall be used by the
Borrower (i) to acquire all of the ownership interests of Hutchinson Telephone
Company (the “Acquisition”) and (ii) to pay fees and expenses associated with
the Loan. The Borrower agrees that the proceeds of the Loan shall be used only
for the purposes set forth in this Section 2.

          SECTION 3. Availability. Subject to Sections 2 and 6 of the MLA and
Section 8 of this First Supplement, the Loan will be advanced in a single
advance on the date on which all conditions precedent to the Loan are satisfied
(the “Closing Date”); provided, however, that the Closing Date shall occur no
later than January 4, 2008.

          SECTION 4. Interest.

          (A) Rate Options; Etc. The unpaid principal balance of the Loan shall
accrue, and the Borrower agrees to pay interest at the rate or rates determined
or selected by the Borrower in accordance with this Subsection 4(A).

 

 

 

          (1) 7-Day LIBOR Index Rate (Variable Rate Option). As to any portion
of the unpaid principal balance of the Loan selected by the Borrower (any such
portion, and any portion selected pursuant to Subsection 4(A)(2) or 4(A)(3) of
this First Supplement,



--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

 

 

 

is hereinafter referred to as a “Portion” of the Loan), interest shall accrue
pursuant to this variable rate option at a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined in this Subsection 4(A)(1)) for banks subject to FRB
Regulation D (as hereinafter defined in this Subsection 4(A)(1)) or required by
any other federal law or regulation) per annum (the “Variable Rate”) equal at
all times to the annual rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of seven-day U.S. dollar
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first U.S. Banking Day (as hereinafter defined
in this Subsection 4(A)(1)) in each week with such rate to change weekly on such
day plus a margin (the “LIBOR Margin”) equal to the percentage determined from
time to time in accordance with Subsection 4(B) of this First Supplement. The
rate shall be reset automatically, without the necessity of notice being
provided to the Borrower or any other party, on the first U.S. Banking Day of
each succeeding week, and each change in the rate shall be applicable to all
balances subject to this option. Information about the then-current rate shall
be made available upon telephonic request. “U.S. Banking Day” means a day on
which CoBank is open for business and banks are open for business in New York,
New York. “Eurocurrency Liabilities” has the meaning as set forth in FRB
Regulation D. “FRB Regulation D” means Regulation D as promulgated by the Board
of Governors of the Federal Reserve System, 12 CFR Part 204, as amended from
time to time.

 

 

 

          (2) LIBOR Option. As to any Portion or Portions of the Loan selected
by the Borrower, interest will accrue pursuant to this LIBOR option at a fixed
rate per annum equal to LIBOR (as hereinafter defined in this Subsection
4(A)(2)) plus the LIBOR Margin. Under this option: (i) rates may be fixed for
Interest Periods (as hereinafter defined in this Subsection 4(A)(2)) of one,
two, three, six, nine or 12 months, as selected by the Borrower; (ii) amounts
fixed shall be in increments of $100,000 or multiples thereof; and (iii) rates
may only be fixed on a Banking Day (as hereinafter defined in this Subsection
4(A)(2)) on three Banking Days’ prior written notice. “LIBOR” means the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
Eurocurrency Liabilities for banks subject to FRB Regulation D or required by
any other federal law or regulation) quoted by BBA at 11:00 a.m. London time two
Banking Days before the commencement of the Interest Period for the offering of
U.S. dollar deposits in the London interbank market for the Interest Period
designated by Borrower, as published by Bloomberg or another major information
vendor listed on BBA’s official website. “Banking Day” shall mean a day on which
CoBank is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England. “Interest Period” shall mean the time period chosen by
the Borrower during which the chosen fixed rate is to apply to a

2


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

 

 

 

Portion of the Loan, which period commences on the day a rate fixed under
Subsection 4(A)(2) or 4(A)(3) of this First Supplement becomes effective. The
Interest Period for Portions accruing interest at the LIBOR option shall end on
the day in the next calendar month or in the month that is two, three, six, nine
or 12 months thereafter which corresponds numerically with the day the Interest
Period commences; provided, however, that: (a) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (b) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month. No Interest Period shall extend beyond the Maturity
Date (as defined in Section 6 of this First Supplement).

 

 

 

          Upon the occurrence and during the continuance of any Event of
Default, as the Interest Periods for Portions of the Loan accruing interest at a
LIBOR option expire, at CoBank’s option, such Portions of the Loan shall be
converted to the Variable Rate option, and the LIBOR option will not be
available to the Borrower until any such Events of Default have been waived.

 

 

 

          (3) Quoted Fixed Rate Option. As to any Portion or Portions of the
Loan selected by the Borrower, interest shall accrue pursuant to this quoted
rate option at a fixed annual interest rate (the “Quoted Rate”) to be quoted by
CoBank in its sole and absolute discretion in each instance. Under this option,
the interest rate on such Portion or Portions of the Loan may be fixed for such
Interest Periods as may be agreeable to CoBank in its sole and absolute
discretion in each instance; provided, however, that (i) such Interest Period
shall not extend beyond the Maturity Date and such Interest Period may only
expire on a Business Day, (ii) the minimum fixed period shall be one year, and
(iii) amounts fixed shall be in increments of $100,000 or multiples thereof.

 

 

 

          Upon the occurrence and during the continuance of any Event of
Default, as the Interest Periods for Portions of the Loan accruing interest at
the Quoted Rate option expire, such Portions of the Loan shall be converted to
the Variable Rate option, and the Quoted Rate option will not be available to
the Borrower until any such Events of Default have been waived.

 

 

          (4) Rate Combinations. Notwithstanding the foregoing, at any one time
there may be no more than an aggregate of five Portions of the Loan and any loan
under any other Supplement to the MLA accruing interest pursuant to the LIBOR
option and no more than an aggregate of five Portions of the Loan and any loan
under any other Supplement to the MLA accruing interest pursuant to the Quoted
Rate option.

3


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

 

 

 

          (5) Selection and Changes of Rates. The Borrower shall select the rate
option or options applicable to the Loan at the time it requests the Loan.
Thereafter, with respect to Portions of the Loan accruing interest at the
Variable Rate, the Borrower may, on any Business Day, subject to Subsections
4(A)(2), 4(A)(3) and 4(A)(4) of this First Supplement, elect to have one of the
fixed rate options apply to such Portion. In addition, with respect to any
Portion of the Loan accruing interest pursuant to a fixed rate option, the
Borrower may, subject to Subsections 4(A)(2), 4(A)(3) and 4(A)(4), on the last
day of the Interest Period for such Portion, elect to fix the interest rate
accruing on such Portion for another Interest Period pursuant to one of the
fixed rate options. From time to time the Borrower may elect, on a Business Day
prior to the expiration of the Interest Period for any Portion of the Loan
accruing interest pursuant to a fixed rate option, and upon payment of the
applicable Surcharge (as defined in, and calculated pursuant to, Section 5
hereof) to convert all, but not part, of such Portion of the Loan so that it
accrues interest at the Variable Rate or a combination of the Variable Rate and
a fixed rate option, for a new Interest Period or Interest Periods selected in
accordance with Subsections 4(A)(2), 4(A)(3) and 4(A)(4) of this First
Supplement. Except for the initial selection, all interest rate selections
provided for herein shall be made by telephonic or written request of an
authorized employee of the Borrower by 12:00 noon, Central time, on the relevant
day. In taking actions upon telephonic requests, CoBank shall be entitled to
rely on (and shall incur no liability to the Borrower in acting upon) any
request made by a person identifying himself or herself as one of the persons
authorized by the Borrower to request the Loan or select interest rates
hereunder so long as any funds advanced are wired to an account previously
designated by the Borrower. Notwithstanding the foregoing, rates may not be
fixed in such a manner as to cause the Borrower to have to break any fixed rate
balance in order to pay any installment of principal.

 

 

 

          (6) Accrual of Interest. Interest shall accrue pursuant to the fixed
rate options from and including the first day of the applicable Interest Period
to but excluding the last day of the Interest Period. If the Borrower elects to
refix the interest rate on any Portion of the Loan accruing interest pursuant to
one of the fixed rate options pursuant to Subsection 4(A)(5) of this First
Supplement, the first day of the new Interest Period shall be the last day of
the preceding Interest Period. In the absence of any such election, interest
shall accrue on such Portion at the Variable Rate from and including the last
day of such Interest Period. If the Borrower elects to convert from a fixed rate
option to the Variable Rate option pursuant to Subsection 4(A)(5) upon payment
of the applicable Surcharge as provided in Section 5, interest at the applicable
fixed rate shall accrue through the day before such conversion and either (i)
the first day of any new Interest Period shall be the date of such conversion,
or (ii) interest at the Variable Rate shall accrue on the Portion of the Loan so
converted from and including the date of conversion.

4


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

          (B) Margins. Initially, and continuing through the day immediately
preceding the first Adjustment Date (as hereinafter defined in this Subsection
4(B)) occurring on or after March 31, 2008 on which the Borrower demonstrates
that a change in the LIBOR Margin is warranted and requests such change, the
applicable LIBOR Margin shall be 2.75%. Commencing on such Adjustment Date, the
LIBOR Margin shall be determined based on the consolidated Total Leverage Ratio
of the Parent Guarantor, determined in accordance with Subsection 8(I)(1) of the
Parent Guarantor MLA, on the last day of each fiscal quarter of the Borrower, as
set forth in the following table:

 

 

 

 

Consolidated Total Leverage Ratio of the Parent Guarantor

 

LIBOR Margin

 

 

 

 

 

 

 

 

 

Greater than or equal to 4.00:1.00

 

2.75%

 

 

 

 

 

Less than 4.00:1.00 and greater than or equal to 3.50:1.00

 

2.50%

 

 

 

 

 

Less than 3.50:1.00 and greater than or equal to 3.00:1.00

 

2.25%

 

 

 

 

 

Less than 3.00:1.00 and greater than or equal to 2.50:1.00

 

2.00%

 

 

 

 

 

Less than 2.50:1.00

 

1.75%

 

The LIBOR Margin shall be (i) increased, if warranted, beginning on the date
which is the fifth Business Day following CoBank’s receipt of the financial
statements required pursuant to Subsections 8(H)(1) and 8(H)(2) of the MLA, and
the compliance certificate required pursuant to Subsection 8(H)(9) of the MLA
and (ii) decreased, if warranted, beginning on the date which is the fifth
Business Day following CoBank’s receipt of such financial statements and
compliance certificate and the Borrower’s written request to decrease such
margin (each such date described in (i) and (ii), an “Adjustment Date”). In the
event that CoBank shall not receive when due such financial statements and
compliance certificate, then from such due date and until the fifth Business Day
following CoBank’s receipt of such overdue financial statements and compliance
certificate (and in the event a decrease in the applicable margin is then
warranted, receipt of the Borrower’s written request to decrease such margin),
or upon the occurrence of any Event of Default, then at the option of CoBank the
LIBOR Margin shall be 2.75%.

          (C) Payment and Calculation. The Borrower shall pay interest on the
Loan monthly in arrears on the 20th day (or such other day as CoBank shall elect
in writing) of each

5


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

month, upon any prepayment of a fixed rate Portion (whether due to acceleration
or otherwise) and on the Maturity Date; provided, however, at the election of
CoBank with respect to the Portions accruing interest under the LIBOR option,
rather than on a monthly basis interest shall be payable at the maturity of an
Interest Period, or, if such Interest Period exceeds three months, in arrears on
each three-month anniversary of the beginning date of such Interest Period and
at the maturity of such Portion and upon any prepayment (whether due to
acceleration or otherwise). Interest shall be calculated on the actual number of
days the Loan, or any part thereof, is outstanding on the basis of a year
consisting of 360 days. In calculating accrued interest, the date the Loan is
made shall be included and the date any principal amount of the Loan is repaid
or prepaid shall be excluded as to such amount. If any date for the payment of
interest is not a Business Day, then the interest payment then due shall be paid
on the next Business Day.

          SECTION 5. Repayment, Prepayment and Surcharge. The Borrower may, (i)
on any Business Day, prepay in full or in part any Portion of the Loan accruing
interest at the Variable Rate option, and (ii) on three Business Days’ prior,
irrevocable written notice, prepay in full or in part any Portion of the Loan
accruing interest pursuant to a fixed rate option. All voluntary prepayments
pursuant to this Section 5 shall be applied to scheduled principal installments
under Subsection 6(A) of this First Supplement in the inverse order of their
maturities and to such Portions of the Loan as the Borrower specifies in
writing, or in the absence of such direction, as CoBank specifies.
Notwithstanding the foregoing, the Borrower’s right to prepay any amount
accruing interest pursuant to a fixed rate option shall be conditioned upon the
payment of a prepayment Surcharge as defined and calculated below. For purposes
of calculating the Surcharge provided for in this Section 5, early conversion of
a Portion of the Loan accruing interest pursuant to a fixed rate option so that
it accrues interest at a different rate pursuant to Subsection 4(A)(5) shall be
deemed a prepayment in full of that Portion of the Loan. Upon any such early
conversion, any repayment required hereunder or under the MLA, any prepayment of
any Portion of the Loan accruing interest pursuant to a fixed rate option and as
a condition to any voluntary prepayment (whether such conversion, repayment,
prepayment or payment is made voluntarily, as a result of an acceleration, or
otherwise), the Borrower shall pay to CoBank, on the date of such repayment,
prepayment, payment or early conversion, a surcharge (“Surcharge”) in an amount
equal to the greater of (i) $300 and (ii) the present value of any funding
losses incurred or imputed by CoBank to have been incurred as a result of such
repayment, prepayment, payment or conversion for the period such amount was
scheduled to have been outstanding at such fixed rate (which, if less than $0,
shall be deemed to be $0), plus, in the case of the repayment, prepayment,
payment or conversion of any Portion of the Loan accruing interest pursuant to
the Quoted Rate option, an amount equal to 0.5% of the amount repaid, prepaid or
converted. Such Surcharge, including the amount of any funding losses incurred
by CoBank, shall be determined and calculated in accordance with methodology
established by CoBank.

6


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

          SECTION 6. Repayment.

          (A) Scheduled Repayments. Commencing on March 31, 2010, and on each
June 30, September 30, December 31 and March 31 occurring thereafter (each such
date a “Payment Date”), through and including December 31, 2014 (the “Maturity
Date”), the outstanding principal balance of the Loan shall be repaid in
consecutive quarterly equal principal payments of $609,500 on each such date. On
the Maturity Date, the amount of the then unpaid principal balance of the Loan
and any and all other amounts due and owing hereunder or under any other Loan
Document relating to this Loan shall be due and payable. If any Payment Date is
not a Business Day, then the installment then due shall be paid on the next
Business Day and shall continue to accrue interest until paid.

          (B) Applications of Repayments; Related Interest and Surcharge
Payments. All repayments made pursuant to this Section 6 will be applied to such
Portions of the Loan as the Borrower directs in writing and, in the absence of
such direction, as CoBank specifies. At the time of each repayment pursuant to
this Section 6, the Borrower must pay any applicable Surcharge (as defined in
and as calculated in Section 5 of this First Supplement).

          SECTION 7. Security. The Loan is secured and guaranteed by (i) that
certain Mortgage and Security Agreement and Fixture Financing Statement, dated
on or about the date hereof, made by Hutchinson I, as successor by merger to the
Borrower, in favor of CoBank (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Mortgage”) pursuant
to which Hutchinson I has granted to CoBank a first-priority lien on
substantially all of its now owned or hereafter acquired real property; (ii)
that certain Security Agreement, dated as of even date herewith, made by
Hutchinson I, as successor by merger to the Borrower, in favor of CoBank (as the
same may be amended, modified, supplemented, extended or restated from time to
time, the “Security Agreement”), pursuant to which Hutchinson I has granted to
CoBank a first-priority security interest in substantially all of its now owned
or hereafter acquired tangible and intangible personal property; (iii) that
certain Stock Pledge Agreement, dated as of even date herewith, made by
Hutchinson I, as successor by merger to the Borrower, in favor of CoBank (as the
same may be amended, modified, supplemented, extended or restated from time to
time, the “Hutchinson I Pledge Agreement”), pursuant to which Hutchinson I has
pledged to CoBank on a first-priority basis all now owned or hereafter acquired
capital stock or voting securities of any entity of which Hutchinson I now owns
or hereafter acquires 25% or more of the issued and outstanding capital stock or
voting securities (excluding its membership interest in EN-TEL Communications,
LLC); (iv) that certain Continuing Guaranty, dated as of even date herewith,
made by the Borrower, Western Telephone Company (“WTC”), Peoples Telephone
Company (“PTC”), New Ulm Phonery, Inc. (“Phonery”), New Ulm Cellular #9, Inc.
(“Cellular”), New Ulm Long Distance, Inc. (“Long Distance”),

7


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

Hutchinson Cellular, Inc. (“Hutchinson II”), Hutchinson Telecommunications, Inc.
(“Hutchinson III”) and the Parent Guarantor (each, excluding the Borrower, a
“Loan Party Guarantor” and collectively, the “Loan Party Guarantors”) in favor
of CoBank (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Guaranty”); and (v) that certain Stock Pledge
Agreement, dated as of the date herewith, made by Hutchinson II in favor of
CoBank (as the same may be amended, modified, supplemented, extended or restated
from time to time, the “Hutchinson II Stock Pledge Agreement”), pursuant to
which Hutchinson II has pledged to CoBank on a first-priority basis all now
owned or hereafter acquired capital stock or voting securities of any entity of
which Hutchinson II now owns or hereafter acquires 25% or more of the issued and
outstanding capital stock or voting securities (excluding its membership
interests in Direct Communications, LLC, Page-All, LLC, and SHAL, LLC and except
as otherwise agreed to in writing by CoBank).

The Guaranty is secured by (i) those certain Security Agreements, each dated as
of even date herewith, and each made by such Loan Party Guarantor for the
benefit of CoBank (as the same may be amended, modified, supplemented, extended
or restated from time to time, individually, a “Guarantor Security Agreement”
and collectively, the “Guarantor Security Agreements”), pursuant to which such
Loan Party Guarantor has granted to CoBank a first-priority lien and security
interest in substantially all of its now owned or hereafter acquired personal
property, (ii) those certain Mortgage and Security Agreements and Fixture
Financing Statements, each made by such Loan Party Guarantor in favor of CoBank
(as the same may be amended, modified, supplemented, extended or restated from
time to time, individually, a “Guarantor Mortgage” and collectively, the
“Guarantor Mortgages”) pursuant to which such Loan Party Guarantor has granted
to CoBank a first-priority lien on all of its now owned or hereafter acquired
real property, and (iii) that certain Stock Pledge Agreement, dated as of the
date herewith, made by the Parent Guarantor in favor of CoBank (as the same may
be amended, modified, supplemented, extended or restated from time to time, the
“Parent Stock Pledge Agreement”), pursuant to which the Parent Guarantor has
pledged to CoBank on a first-priority basis all now owned or hereafter acquired
capital stock or voting securities of any entity of which the Parent Guarantor
now owns or hereafter acquires 25% or more of the issued and outstanding capital
stock or voting securities.

The Borrower agrees, and agrees to cause each Loan Party, to take such steps,
including, without limitation, the execution and filing and recordation of
security agreements, financing statements, irrevocable stock power and
collateral assignments, and amendments to any of the foregoing, including,
without limitation, those certain Deposit Account Control Agreements, each dated
as of even date herewith, and each by the Parent Guarantor, WTC, PTC or
Hutchinson I, as applicable, the financial institution identified therein and
CoBank, and such other instruments and documents as CoBank may from time to time
reasonably require to enable CoBank to obtain, perfect and maintain its security
interests in such property and the payment of any applicable

8


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

documentary stamp or similar taxes. Furthermore, the Borrower agrees, and agrees
to cause each Loan Party, to take such steps, including the execution and
recordation and filing of any mortgage agreements, or any fixture filings, and
amendments to the foregoing, and such other instruments and documents, as CoBank
may reasonably request from time to time to enable CoBank to obtain, perfect,
and maintain a lien on any real property interests of such entity as CoBank
shall determine in its reasonable discretion, and the payment of any applicable
mortgage recording tax, documentary stamp taxes or similar taxes.

          SECTION 8. Additional Conditions Precedent. In addition to the
conditions precedent set forth in the MLA, CoBank’s obligation to make the Loan
is subject to the satisfaction of the following conditions precedent on or
before the date of such advance:

          (A) Capital Contribution to CoBank. That the Borrower has acquired
participation certificates in CoBank in an initial amount of $1,000;

          (B) Closing of Revolving and Bridge Term Loans. That all conditions
precedent to the Second and Third Supplements to the Master Loan Agreement, each
dated as of even date herewith, have been satisfied;

          (C) Closing of Parent Guarantor Loan. That all conditions precedent to
the Parent Guarantor Loan have been satisfied;

          (D) Consummation of Acquisition. That CoBank receive evidence
satisfactory to it that the Merger is being consummated concurrently herewith on
terms and conditions substantially consistent with that certain Agreement and
Plan of Merger, dated as of August 3, 2007, as amended;

          (E) Opinions. That CoBank receive, in form and content reasonably
acceptable to CoBank, opinions of counsel (who shall be reasonably acceptable to
CoBank) for each Loan Party;

          (F) No Material Adverse Change. That from December 31, 2006 to the
date of the Loan there has not occurred any event which has had or could
reasonably be expected to have a Material Adverse Effect on the business or
prospects of any Loan Party;

          (G) Representations and Warranties. That the representations and
warranties of each Loan Party contained in the MLA, this First Supplement and
any other Loan Document to which they are party be true and correct in all
material respects on and as of the date of the Loan, as though made on and as of
such date;

9


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

          (H) Closing Certificate. That CoBank receive a certificate, in the
form of Exhibit A attached hereto, dated as of the Closing Date, from the
President of the Borrower as to, among other things, the continuing truth and
accuracy of the representations and warranties of each Loan Party under the Loan
Documents to which it is a party and the satisfaction of each of the conditions
applicable to the making of the Loan; and

          (I) Other Information. That CoBank receive such other information
regarding the condition, financial or otherwise, and operations of each Loan
Party as CoBank shall request and such other opinions, certificates or documents
as CoBank shall reasonably request.

          SECTION 9. Additional Affirmative Covenants. In addition to the
affirmative covenants set forth in Section 8 of the MLA, the Borrower will and
will cause each of its Subsidiaries to:

          (A) Mortgages. Deliver, no more than 90 days after the Closing Date
(or, in the case of the Guarantor Mortgage of PTC, no more than one year after
the Closing Date), or such other date as CoBank in its sole discretion shall
agree in writing, the Mortgage and the Guarantor Mortgages, pursuant to which
the Borrower and certain Loan Party Guarantors grant to CoBank a lien on all of
their personal and real property located at the properties described in Exhibits
B(1) and (B)(2) hereto, subject only to the liens permitted by Subsection 9(B)
of the MLA, in form and substance reasonably satisfactory to CoBank, together
with such other related documents, including without limitation, Uniform
Commercial Code fixture filings, landlords consents, and certificates and
opinions, as CoBank shall reasonably request.

          (B) Alliance Bank Control Agreement. Deliver to CoBank no more than 30
days after the Closing Date, a fully executed Account Control Agreement for
Parent Guarantor’s accounts with Alliance Bank, in form and substance reasonable
satisfactory to CoBank.

          (C) Title Insurance. Deliver, no more than 90 days after the Closing
Date, title insurance for the real property described in Exhibit B(1) hereto,
and, no more than one year after the date hereof, title insurance for the real
property described in Exhibit B(2).

          (D) EN-TEL Pledge. Use commercially reasonable efforts to deliver, no
more than 90 days after the Closing Date, a membership interest pledge agreement
pursuant to which Hutchinson I grants to CoBank a first-priority security
interest in all of its then owned and thereafter acquired ownership interests in
EN-TEL Communications, LLC.

          (E) SHAL, LLC Pledge. Deliver, no more than 90 days after the Closing
Date, a stock pledge agreement and a membership interest pledge agreement
pursuant to which

10


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

Hutchinson II grants to CoBank a first-priority security interest in all of its
then owned and thereafter acquired ownership interest in SHAL, LLC.

          (F) WTC Stock Certificate. Deliver, no more than 5 days after the
Closing date, any and all original stock certificates evidencing Parent
Guarantor’s ownership interest in WTC, in form and content reasonably acceptable
to CoBank.

[Signatures Follow on Next Page]

11


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

          IN WITNESS WHEREOF, the Borrower has caused this Agreement to be
executed and delivered, and CoBank has caused this Agreement to be executed and
delivered, each by its respective duly authorized officer as of the date first
shown above.

 

 

 

 

HUTCHINSON ACQUISITION CORP.

 

 

 

 

By:

/s/ Nancy Blankenhagen

 

 

 

 

 

Name: Nancy Blankenhagen

 

 

Title: Chief Financial Officer


[Signatures Continue on Next Page]


--------------------------------------------------------------------------------


First Supplement to the Master Loan Agreement/Hutchinson Acquisition Corp.
Loan No. RX0584-T1

[Signatures Continued from Previous Page]

 

 

 

 

COBANK, ACB

 

 

 

 

By:

 /s/ Roger Opp

 

 

 

 

 

Roger Opp
Vice President



--------------------------------------------------------------------------------